Appeal from the Supreme Court of Louisiana.
Per Curiam,
The appeal herein is dismissed for the want of jurisdiction. Section 237 (a) Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari as required by § 237 (c) Judicial Code as amended (43 Stat. 936, 938), certiorari is denied for the want of a properly presented federal question. Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Wall v. Chesapeake & Ohio Ry. Co., 250 U. S. 125, 126; Godchaux Co. v. Estopinal, 251 U. S. 179, 181. The motion for leave to proceed further herein in forma pauperis is denied.